Citation Nr: 1822218	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of dependency and indemnity compensation (DIC) for the month of the death of the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in United States Navy and died in the line of duty of duty in August 1957.  His surviving spouse was subsequently awarded payment of DIC benefits until she died in March 2011.  The appellant is the daughter of the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

With regard to characterization of the claim on appeal, the Board notes that the RO framed the issue as entitlement to accrued benefits.  However, reviewing correspondence received from the appellant, to specifically include statements contained within her VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary), notice of disagreement (NOD), and VA Form 9 (Appeal to Board of Veterans' Appeals), it is clear that what the appellant seeks is return of the DIC check issued to her mother (the Veteran's surviving spouse/widow) for March 2011, which check was returned to VA by the appellant.  Accordingly, the issue on appeal has been recharacterized as set forth on the title page of this decision to more accurately reflect the appellant's claim.

FINDINGS OF FACT

1.  Following the Veteran's death, his surviving spouse was granted entitlement to DIC benefits.

2.  The Veteran's surviving spouse died in March 2011; DIC benefits for her are payable only through the last day of the month before her death.

CONCLUSION OF LAW

Payment of DIC benefits for the month of the death of the Veteran's surviving spouse is not authorized.  38 U.S.C. §§ 5112, 7104 (2012); 38 C.F.R. § 3.500(g) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Veteran's death August 1957, his surviving spouse became entitled to DIC benefits.  The Veteran's surviving spouse then died in early March, 2011.  A Report of General Information dated March 15, 2011, reveals that a discussion took place between the son-in-law (the appellant's husband) of the Veteran's deceased widow and a VA employee concerning potential VA benefits available to him.  Despite this indication that VA had knowledge of the death of the Veteran's surviving spouse, it was not until February 2014 that VA issued a letter indicating that it had been notified of the widow's death.  This letter was issued to her estate.  The following month, VA received from the appellant an application for accrued benefits.  In the remarks section, the appellant reported that burial expenses for her mother had been paid by life insurance.  The appellant then stated that the check that was returned to VA in April was the benefits check for March.

In May 2014, the RO denied the appellant's claim for accrued benefits because it was not filed within a year of the beneficiary's death.  The appellant filed a notice of disagreement (NOD) the following month wherein she clarified that what she was seeking was return or repayment of her mother's VA benefits check for the month of her death in March 2011, which check had been returned to VA.  The appellant stated that she was unaware that she could have kept the check because her mother was entitled to it until she more recently spoke with someone at VA.  

The Board is sympathetic to the appellant's argument but the law and regulations in this case are clear and the Board is bound by them.  38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  The effective date of discontinuance of compensation, DIC compensation, or pension by reason of the death of the payee is the last day of the month before death occurred.  38 U.S.C. § 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g) (2017).  In other words, a payee is not entitled to VA compensation, DIC, or pension benefits for the month in which they died.

In this case, it is not clear when exactly the RO terminated DIC benefits being paid to the Veteran's surviving spouse.  What is clear, however, is that Veteran's surviving spouse was only due DIC benefits through February 28, 2003.  In other words, the Veteran's widow was not lawfully entitled to DIC benefits for the month of March 2003 and thus it would have been erroneous to have kept any check payable to her from VA for that month.  

The Board apologizes for any misinformation the appellant may have received from a VA employee concerning her mother's entitlement to benefits for March 2003, the month in which she died.  Unfortunately, however, the law and regulations do not contain a provision for such an entitlement, and misinformation from a VA employee does not warrant the grant of benefits where they are not authorized.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (where VA misinforms a veteran regarding eligibility for benefits, the doctrine of equitable estoppel cannot be used to grant monetary benefits not authorized by statute), aff'd 86 F.3d 1178 (Fed. Cir. 1996) (table).

For the foregoing reasons, entitlement to payment of DIC benefits for the month of the death of the Veteran's surviving spouse is not warranted as a matter of law.  Accordingly, the claim on appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. 3.500(g).

ORDER

Entitlement to payment of DIC for the month of the death of the Veteran's surviving spouse is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


